 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 1 of 9 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

ROBERT SUTTON, individually and on behalf of
others similarly situated,

         Plaintiff,
                                                                  CASE NO.
v.

LOUIS BRUNO, LLC d/b/a BRUNO TOTAL
HOME PERFORMANCE; LOUIS BRUNO,
Individually, NICHOLAS CORACI; and
MARSHALL SIKES,

     Defendants.
________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW, Plaintiff, ROBERT SUTTON, on behalf of himself and those similarly

situated, by and through undersigned counsel, and hereby sues the Defendants, Louis Bruno,

LLC, d/b/a Bruno Total Home Performance (“BRUNO LLC”), Louis Bruno, individually (“L.

BRUNO”), Nicholas Coraci (CORACI), and Marshall Sikes (“SIKES”), by bringing an action

for unpaid compensation, declaratory relief and other relief under the Fair Labor Standards Act,

as amended, 29 U.S.C. § 216(b) (“FLSA”). Plaintiff, on behalf of himself and others

similarly situated also brings claims under Section 24, Article X of the Florida Constitution,

F.S.§444.08 and breach of an oral contract, and alleges as follows:

                              PARTIES, VENUE, JURISDICTION

           1.     Defendant, BRUNO LLC, is a Florida Limited Liability Company that operates

and conducts business in Lee County, Florida and is therefore within the jurisdiction of this

Court.

           2.     At all times relevant to this action, Defendant, L. BRUNO was an individual
 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 2 of 9 PageID 2



resident of the State of Florida, who owned and operated BRUNO LLC, and who regularly

exercised the authority to: (a) hire and fire employees of BRUNO LLC; (b) determine the

work schedules for the employees of BRUNO LLC; and (c) control the finances and

operations of BRUNO LLC. By virtue of having regularly exercised that authority on

behalf of BRUNO LLC, L. BRUNO is an employer as defined by 29 U.S.C. 201 et seq.

        3.    At all times relevant to this action, CORACI was an individual resident of

the State of Florida, who managed and directed employees of BRUNO LLC and who

regularly exercised the authority to: (a) hire and fire employees of BRUNO LLC; (b)

determine the work schedules for the employees of BRUNO LLC; and (c) establish and

determine compensation of the employees of BRUNO LLC. By virtue of having regularly

exercised that authority on behalf of BRUNO LLC, L. BRUNO is an employer as defined

by 29 U.S.C. 201 et seq.

        4.    At all times relevant to this action, SIKES was an individual resident of the

State of Florida, who managed and directed employees of BRUNO LLC, and who

regularly exercised the authority to: (a) hire and fire employees of BRUNO LLC; (b)

determine the work schedules for the employees of BRUNO LLC; and (c) establish and

determine compensation of the employees of BRUNO LLC. By virtue of having regularly

exercised that authority on behalf of BRUNO LLC, L. BRUNO is an employer as defined

by 29 U.S.C. 201 et seq.

        5.    This action is brought under the FLSA to recover from Defendants unpaid

compensation, liquidated damages, and reasonable attorneys' fees and costs and other fees

arising from Defendants’ violation of the FLSA, 29 U.S.C. §§201 et seq.; Section 24,

Article X of the Florida Constitution, and F.S. §448.08. This action is intended to include

each and every employee who worked for the Defendant at any time within the past two
 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 3 of 9 PageID 3



years

         6.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1337.

         7.    At all times relevant to this action, Defendant, BRUNO LLC, was an

enterprise covered by FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

         8.    At all times relevant to this action, Defendants failed to comply with 29

U.S.C. §§201-209, because Plaintiff, and those similarly situated, performed services for

Defendants for which no provisions were made by Defendants to properly pay Plaintiff,

and those similarly situated.

         9.    During his employment with Defendants, Plaintiff, and those similarly

situated, were not paid their regular rate of pay for all hours worked.

         10.   During his employment with Defendants, Plaintiff, and those similarly

situated, were not paid for hours worked, including, but not limited to, hours Plaintiff, and

those similarly situated, participated in mandatory sales meetings and training sessions.

         11.   During his employment with Defendants, Plaintiff, and those similarly situated,

worked more than forty (40) hours per week and were not paid one and one-half their regular

rate of pay for all hours worked in excess of forty (40) hours per week.

                                           COUNT I
                                            FLSA

         12.   Plaintiff, and those similarly situated, incorporate and readopt the allegations

contained in paragraphs 1 through 11 as if they were fully set forth herein.

         13.   Defendants employed Plaintiff from February 2018 through approximately

December 21, 2018.

         14.   Plaintiff’s compensation rate was approximately $75.00 per hour.       Plaintiff
 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 4 of 9 PageID 4



often worked seven (7) days per week, worked approximately seventy (70) hours per week,

including attending mandatory sales meetings, training sessions and drive time between

assignments, but was compensated only for only thirty-five (35) hours per week.

        15.    In addition, Defendants deducted at least a half hour each day for lunch, despite

the fact that Plaintiff, and those similarly situated worked through lunch.

        16.    Plaintiff, and those similarly situated, were entitled to be paid their regular rate

of pay for each hour worked. During their employment with Defendants, Plaintiff, and those

similarly situated, regularly worked hours that they were not paid for.

        17.    Plaintiff, and those similarly situated, during their employment with

Defendants, worked more than forty (40) hours per week but were not paid one and one-half

times their regular rate of pay for all hours worked in excess of forty (40) hours per week.

        18.    As a result of Defendants’ intentional, willful and unlawful acts in refusing to

pay Plaintiff, and those similarly situated, their regular rate of pay for each our worked and

overtime wages, Plaintiff, and those similarly situated have suffered damages which they are

entitled to recover, including reasonable attorneys’ fees and costs.

        19.    As a result of Defendants’ willful violation of the FLSA, Plaintiff and those

similarly situated are entitled to liquidated damages.

        WHEREFORE, Plaintiff, and those similarly situated, demand judgment against

Defendants, BRUNO, LLC, L. BRUNO, CORACI and SIKES, jointly and severally, for the

payment of all unpaid wages at the regular rate of pay for the hours worked by them and

overtime wages at one and one-half times their regular rate of pay for which defendants did

not properly compensate them, liquidated damages, reasonable attorneys’ fees and costs

incurred in this action, and any and all further relief that this Court determines to be just and
 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 5 of 9 PageID 5



appropriate.

                                COUNT II
                    VIOLATION OF SECTION 24, ARTICLE X
                      OF THE FLORIDA CONSTITUTION

        20.    Plaintiff, and those similarly situated, incorporate and readopt the allegations

contained in paragraphs 1 through 11 as if they were fully set forth herein.

        21.    Effective January 1, 2019 until January 1, 2109, the Florida Constitution

required all employers in the State of Florida subject the FLSA to pay their employees at a

minimum of $8.25 per hour.

        22.    Defendants employed Plaintiff from February 2018 through approximately

December 21, 2018.

        23.    Plaintiff often worked seven (7) days per week, worked approximately seventy

hours (70) per week, including attending mandatory sales meeting and training sessions and

drive time between assignments, but was compensated only for only thirty-five (35) hours per

week.

        24.    In addition, Defendants deducted at least a half hour each day for lunch from

Plaintiff and those similarly situated, despite the fact that Plaintiff, and those similarly situated

worked through lunch.

        25.    Defendants failed to pay Plaintiff, and those similarly situated, the minimum

wage for all hours worked require by Section 24, Article X of the Florida Constitution during

the time of their employment.

        WHEREFORE, Plaintiff, and those similarly situated, demand judgment against

Defendants, BRUNO, LLC, L. BRUNO, CORACI and SIKES, jointly and severally, for unpaid

compensation, liquidated damages, reasonable attorneys’ fees and costs incurred in this action,

and any and all further relief that this Court determines to be just and appropriate.
 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 6 of 9 PageID 6



                                  COUNT III
                   FAILURE OF DEFENDANTS TO PAY WAGES DUE
                         AND OWING PLAINTIFF – F.S. 448

          26.   Plaintiff, and those similarly situated, incorporate and readopt the allegations

contained in paragraphs 1 through 11 as if they were fully set forth herein.

          27.   Defendants employed Plaintiff from February 2018 through approximately

December 21, 2018.

          28.   Plaintiff, and those similarly situated, worked during the relevant time in the

reasonable expectation of receiving wages.

          29.   Defendants failed to pay those wages to Plaintiff, and those similarly situated.

          30.   Plaintiff’s attorney sent a letter demanding payment of unpaid wages to

Defendants on August 26, 2009, pursuing to F.S. § 448.110. See Exhibit “A.”

          31.   Defendants are therefore indebted to Plaintiff, and those similarly situated, for

unpaid wages, and upon prevailing in this matter, will be indebted to the Plaintiff in the amount

of attorneys’ fees and costs the Plaintiff incurs in bringing this action as defined in F. S. §

448.08.

          WHEREFORE, Plaintiff, and those similarly situated, demand judgment against

Defendants, BRUNO, LLC, L. BRUNO, CORACI and SIKES, jointly and severally, for unpaid

compensation, liquidated damages, reasonable attorneys’ fees and costs incurred in this action,

and any and all further relief that this Court determines to be just and appropriate.

                                       COUNT IV
                                  BREACH OF CONTRACT

          32.   Plaintiff, and those similarly situated, incorporate and readopt the allegations

contained in paragraphs 1 through 11 as if they were fully set forth herein.

          33.   Plaintiff, and those similarly situated, performed all of his/their obligations
 Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 7 of 9 PageID 7



pursuant to an oral contract.

        34.    Defendants breached the contract by not compensating Plaintiff, and those

similarly situated minimum wages for all hours worked.

        35.    Defendants breached the contract by not compensating Plaintiff, and those

similarly situated, by not compensating Plaintiff, and those similarly situated, overtime wages

for all hours worked in excess of forty (40) hours per week.

        36.    Defendants breached the contract by not compensating Plaintiff, and those

similarly situated, at the regular rate of pay for all hours worked.

        37.    As a result of Defendants’ breach of contract, Plaintiff, and those similarly

situated, has suffered damages

        38.    Plaintiff, and those similarly situated, have incurred and will continue to incur

attorneys’ fees and other costs and are entitled to receive same from Defendants.

        WHEREFORE, Plaintiff, and those similarly situated, demand judgment against

Defendants, BRUNO, LLC, L. BRUNO, CORACI and SIKES, for unpaid compensation,

overtime compensation, reasonable attorneys’ fees and costs incurred in this action, and any and

all further relief that this Court determines to be just and appropriate.

                                        JURY DEMAND

Plaintiff, and those similarly situated, demand a trial by jury on all issues so triable.

                                                       Respectfully Submitted,
                                                       PARRISH & GOODMAN, PLLC
                                                       /s/ Robert H. Goodman _______________
                                                       ROBERT H. GOODMAN
                                                       Florida Bar No.: 1008059
                                                       15961 McGregor Blvd., Suite 2
                                                       Fort Myers, Florida 33908
                                                       Phone: (813) 643-4529
                                                       Facsimile: (813) 315-6535
                                                       Primary: rgoodman@parrishgoodman.com
                                                       Secondary: admin@parrishgoodman.com
Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 8 of 9 PageID 8




                                              AND

                                       JOSEPH E. PARRISH
                                       Florida Bar. No: 690058
                                       915 N. Franklin Street, Suite 2302
                                       Tampa, Florida 33602
                                       Phone: (813) 643-4529
                                       Facsimile: (813) 315-6535
                                       Primary: jparrish@parrishgoodman.com
                                       Secondary: admin@parrishgoodman.com
                                       Counsel for Plaintiffs
      Case 2:19-cv-00531-SPC-MRM Document 1 Filed 07/29/19 Page 9 of 9 PageID 9
                                                                                       915 N. Franklin St, Suite 2302
                                                                                               Tampa, Florida 33602

                                                                                      15961 McGregor Blvd, Suite 2
                                                                                         Fort Myers, Florida 33908




                                             March 11, 2019

VIA CERTIFIED MAIL AND
U.S. REGULAR MAIL
Mr. Louis J. Bruno, IV
Louis Bruno, LLC d/b/a Bruno Total Home Performance
28731 S. Cargo Street
Bonita Springs, FL 34145

       RE:    Sutton v. Louis Bruno, LLC d/b/a Bruno Total Home Performance

Dear Mr. Bruno:

       My firm represents Mr. Robert Sutton, a former employee of your company, with regard to his claim
for unpaid hours and overtime.

       As you are aware, Mr. Sutton was employed from March of 2018 through the end of December
2018. Mr. Sutton has not been paid for all hours worked, including travel time between customers’
homes/businesses. Further Mr. Sutton was not paid for approximately 525.5 hours, including but not
limited to, time spent in training meetings from March 2018 through the end of his employment and
improper deductions for “lunch” each day. Additionally, Mr. Sutton was not compensated for overtime,
pursuant to the Fair Labor Standards Act (“FLSA”).

        We are prepared to file suit against you, the members/owners and the company to recover what Mr.
Sutton is owed as outlined above, plus liquidated damages and attorney’s fees as the result of the knowing
and intentional failure by you, the members/owners and the company to pay Mr. Sutton what he is owed, in
violation of FLSA. It is clear, as it will be to a jury, that you, the members/owners and the company owe
Mr. Sutton for the unpaid hours and overtime. However, prior to doing so, we are proposing that the parties
engage in pre-suit settlement negotiations between our client and you, the members/owners and the
company to see if this matter can be resolved without litigation.

        Please contact me by close of business March 28, 2019. If I do not her from you or your counsel by
that date, we will proceed with the filing of the complaint.

                                                                  Sincerely,
                                                                  PARRISH & GOODMAN, PLLC

                                                                  /s/ Robert H. Goodman
                                                                  Robert H. Goodman

RHG/sae


     Phone: (813) 643-4LAW (4529)                                          Facsimile: (813) 315-6535

                                      Web: ParrishGoodman.com
